Per Curiam,
The plaintiff opens his argument with the statement, “In this case the issue is the credibility of the plaintiff or of the defendant. Either the one or the other committed perjury.” This dispute was fairly submitted to a jury in the trial court after the controversy was fairly presented by able counsel. After hearing an argument for a new trial the court dismissed the motion and directed the judgment to be entered upon the verdict. No reversible error is shown to warrant a retrial of this case.
The judgment is affirmed.